                                           Case 4:20-cv-06141-YGR Document 13 Filed 10/08/20 Page 1 of 4




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT
                                   4                                  NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6   FPK SERVICES LLC D/B/A                             Case No.: 20-CV-6141 YGR
                                       HEALTHLABS.COM, ET AL.;
                                   7                                                      ORDER DENYING PLAINTIFFS’ RENEWED
                                                   Plaintiffs,                            EX PARTE MOTION FOR LEAVE TO TAKE
                                   8                                                      EXPEDITED DISCOVERY;
                                              v.
                                   9                                                      ORDER TO SHOW CAUSE RE: DISMISSAL FOR
                                       JOHN DOES 1-10,                                    LACK OF JURISDICTION
                                  10
                                                   Defendants.                            DKT. NO. 12
                                  11
Northern District of California




                                  12          Plaintiffs FPK Services, LLC dba HealthLabs.com, et al., bring this renewed motion ex
 United States District Court




                                  13   parte seeking leave to take expedited discovery after having filed an amended complaint. The
                                  14   Court has considered the renewed motion, supporting documents, and amended pleading in this
                                  15   action, and DENIES the motion for the reasons stated herein.
                                  16          Relatedly, and for the same reasons set forth below, plaintiffs FPK Services LLC D/B/A
                                  17   Healthlabs.Com; Fiyyaz Pirani ;Mahvish Linares; and Travis Davis are hereby ORDERED TO
                                  18   SHOW CAUSE why this action should not be dismissed for lack of personal jurisdiction.
                                  19          Plaintiffs contend that this court has personal jurisdiction over the unnamed Doe defendant
                                  20   based on the following alleged specific contacts with California: (1) Doe 1 directed activities
                                  21   toward this Judicial District through the use of TextNow, and TextNow’s “computers and servers
                                  22   located in this District” (First Amended Complaint, Dkt. No. 11, ¶ 8); and (2) Doe 1 unlawfully
                                  23   accessed and used plaintiff HealthLabs.com’s computers, servers and/or data storage facilities
                                  24   located in this Judicial District in order to obtain the cellular phone numbers to send the harassing
                                  25   texts. (Id. ¶ 9.) In other words, plaintiffs argue that minimum contacts with a California forum are
                                  26   established because defendant: (1) wrongfully accessed a non-California resident plaintiff’s servers
                                  27   in California, and (2) contacted plaintiffs by using an internet-based message transmission system
                                  28
                                           Case 4:20-cv-06141-YGR Document 13 Filed 10/08/20 Page 2 of 4




                                   1   operated by a non-party company based in California. Plaintiffs offer no authority for either novel
                                   2   theory, nor do they appear to state a colorable basis for personal jurisdiction.
                                   3           In the absence of an applicable federal statute concerning personal jurisdiction, the district
                                   4   court applies the law of the state in which it sits. Schwarzenegger v. Fred Martin Motor Co., 374
                                   5   F.3d 797, 800–01 (9th Cir. 2004); Fed.R.Civ.P. 4(k)(1)(A). “Because California’s long-arm
                                   6   jurisdictional statute is coextensive with federal due process requirements, the jurisdictional
                                   7   analyses under state law and federal due process are the same.” Id.
                                   8           “[F]or a court to exercise specific jurisdiction over a claim, there must be an ‘affiliation
                                   9   between the forum and the underlying controversy, principally, [an] activity or an occurrence that
                                  10   takes place in the forum State.’” Bristol-Myers Squibb Co. v. Superior Court, 137 S.Ct. 1773, 1781
                                  11   (2017) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)).
                                  12   The Ninth Circuit applies a three-part test to determine whether a court has specific jurisdiction
Northern District of California
 United States District Court




                                  13   over a defendant: (1) The non-resident defendant must purposefully direct his activities or
                                  14   consummate some transaction with the forum or resident thereof; or perform some act by which he
                                  15   purposefully avails himself of the privilege of conducting activities in the forum, thereby invoking
                                  16   the benefits and protections of its laws; (2) the plaintiff's claim must be one which arises out of or
                                  17   relates to the defendant's forum-related activities; and (3) the exercise of jurisdiction must comport
                                  18   with fair play and substantial justice, i.e., it must be reasonable. Axiom Foods, Inc. v. Acerchem
                                  19   Int'l, Inc., 874 F.3d 1064, 1068 (9th Cir. 2017). To determine whether a defendant purposefully
                                  20   directed its tortious activity toward the forum state, a court must apply the “effects test” from
                                  21   Calder v. Jones, 465 U.S. 783 (1984). Id. This test examines whether: (1) the defendant committed
                                  22   an intentional act; (2) the act was expressly aimed at the forum state; and (3) the act caused harm
                                  23   the defendant knew would likely be suffered in the forum state. Id.
                                  24           Here, plaintiffs’ allegations that defendant improperly accessed HealthLabs.com’s computer
                                  25   servers located in this district do not state, on their face, purposeful direction of the alleged
                                  26   activities to a California forum. “[T]he mere fact that [a defendant’s] conduct affected plaintiffs
                                  27   with connections to the forum State does not suffice to authorize jurisdiction.” Walden v. Fiore,
                                  28   571 U.S. 277, 291 (2014). “Such reasoning improperly attributes a plaintiff’s forum connections to


                                                                                           2
                                            Case 4:20-cv-06141-YGR Document 13 Filed 10/08/20 Page 3 of 4




                                   1   the defendant. . . . [and] obscures the reality that none of [defendant’s] challenged conduct had
                                   2   anything to do with [the forum] itself.” Id. at 289; see also Morrill v. Scott Financial Corporation,
                                   3   873 F.3d 1136, 1145 (9th Cir. 2017) (that mere fact that plaintiffs were from Arizona and some
                                   4   incidental harm could arise from defendant’s actions in Nevada did not establish express aiming for
                                   5   an Arizona forum).
                                   6            Thus, for example, where plaintiffs’ claims under the Computer Fraud and Abuse Act were
                                   7   based upon an alleged computer “phishing” and “hacking” scheme, the fact that plaintiffs’
                                   8   computer servers were located in California was insufficient to establish that defendants had
                                   9   expressly aimed their conduct to a California forum. Broidy Capital Mgmt., LLC v. Qatar, No. CV
                                  10   18-2421-JFW(EX), 2018 WL 9943551, at *7 (C.D. Cal. Aug. 22, 2018). The servers’ location was
                                  11   “random,” “fortuitous,” or “attenuated” to defendants’ alleged actions of hacking plaintiffs’
                                  12   accounts and obtaining confidential and private information. Id.
Northern District of California
 United States District Court




                                  13            As in Broidy, the Court finds the allegations here insufficient to establish minimum contacts
                                  14   to support personal jurisdiction over defendant in California. Defendant’s alleged intentional act
                                  15   was not “expressly aimed” at California, but instead was only randomly or fortuitously connected
                                  16   to California by virtue of HealthLabs.com’s use of computer servers purportedly located in the
                                  17   state.
                                  18            With respect to defendant’s alleged use of the TextNow service to send messages to
                                  19   plaintiffs, such facts likewise do not state a sufficient basis for personal jurisdiction. Defendant’s
                                  20   use of a third-party internet service headquartered in California to accomplish the wrongful conduct
                                  21   does not, on its own, establish minimum contacts with that forum. Burdick v. Superior Court, 233
                                  22   Cal.App.4th 8, 13 (2015). In Burdick, a defendant posted defamatory statements on a social media
                                  23   website based in California. Id. The court there held that this allegation was “insufficient in itself
                                  24   to create the minimum contacts necessary to support specific personal jurisdiction in a lawsuit
                                  25   arising out of that posting,” even when defendant knew that plaintiff, the target of the defamatory
                                  26   post, resided in California. Id. “[I]t is necessary that the nonresident defendant not only
                                  27   intentionally post the statements on the [social media] page, but that the defendant expressly aim or
                                  28   specifically direct his or her intentional conduct at the forum.” Id. “[T]he exercise of personal


                                                                                          3
                                           Case 4:20-cv-06141-YGR Document 13 Filed 10/08/20 Page 4 of 4




                                   1   jurisdiction must be based upon forum-related acts that were personally committed by the
                                   2   nonresident defendant, not upon the plaintiff’s contacts with the forum or acts committed by
                                   3   codefendants or third parties.” Id. (emphasis supplied).
                                   4          The Court notes that Rule 45 of the Federal Rules of Civil Procedure permits a party to
                                   5   serve a subpoena anywhere in the United States. Fed. R. Civ. P. 45(b)(2). Only in the event that
                                   6   the party must compel compliance with the subpoena outside the jurisdiction of the issuing court
                                   7   would a petition in the compliance court be necessary. See Fed. R. Civ. P. 45 (c), (d), (e), (f) (court
                                   8   for the district where compliance is required enforces duty to avoid imposing undue burden or
                                   9   expense and hears motions to quash or modify unless exceptional circumstances warranting transfer
                                  10   to issuing court). Such enforcement motions for cases not pending in this district are brought by
                                  11   the filing of a miscellaneous action.
                                  12          For the foregoing reasons, the Court finds that plaintiffs have failed to allege a basis for
Northern District of California
 United States District Court




                                  13   jurisdiction and it appears the First Amended Complaint herein should be dismissed.
                                  14          The motion for expedited discovery is DENIED.
                                  15          Plaintiffs are DIRECTED to file a response to the Order to Show Cause no later than
                                  16   October 23, 2020.
                                  17          The Court SETS a compliance deadline on the Court’s 9:01am calendar for October 30,
                                  18   2020, as a placeholder. No appearance will be required at that time. Should the Court find a
                                  19   hearing is necessary, it will provide further notice of the time and date for a hearing via
                                  20   videoconference on the Zoom platform.
                                  21          This terminates Docket No. 12.
                                  22          IT IS SO ORDERED.
                                  23   Date: October 8, 2020                            _______________________________________
                                                                                                YVONNE GONZALEZ ROGERS
                                  24                                                       UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26

                                  27

                                  28



                                                                                          4
